326 F.2d 758
Arthur Junior KIRBY, Appellant,v.UNITED STATES of America, Appellee.
No. 20700.
United States Court of Appeals Fifth Circuit.
Jan. 29, 1964.

Falton O. Mason, Oxford, Miss., for appellant.
H. M. Ray, U.S. Atty., Oxford, Miss., Thomas G. Lilly, Asst. U.S. Atty., Oxford, Miss., for appellee.
Before TUTTLE, Chief Judge, and HUTCHESON and GEWIN, Circuit Judges.
PER CURIAM:


1
The appeal from this conviction for interstate transportation of a stolen vehicle, 18 U.S.C.A. 2312, presents no substantial issue in light of United States v. Turley, 352 U.S. 407, 77 S. Ct. 397, 1 L. Ed. 2d 430.  See also Sowers v. United States, 5 Cir., 255 F.2d 239.


2
The judgment is Affirmed.